DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant’s amendment, filed 10/14/2020, has been entered.

      Claims 5-13 have been amended.

     Claims 16-22, 25-31, 33-34, 36-42 and 45- 55 have been canceled.

     Claims 1-15, 23-24, 32, 35, 43 and 44 are pending and currently under Restriction Requirement set forth herein.

3.     REQUIREMENT FOR UNITY OF INVENTION

     As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
     The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

    When Claims Are Directed to Multiple Categories of Inventions:
     As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
     (1) A product and a process specially adapted for the manufacture of said product; or
     (2) A product and process of use of said product; or
     (3) A product, a process specially adapted for the manufacture of the said product, and a 
           use of the said product; or
     (4) A process and an apparatus or means specifically designed for carrying out the said 
          process; or
     (5) A product, a process specially adapted for the manufacture of the said product, and an 
          apparatus or means specifically designed for carrying out the said process.

     Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).




4.  Election/Restrictions

     Restriction is required under 35 U.S.C. 121 and 372.

     This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
     In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
 
  Group I, claims 11-15, 23-24, 32, 35, drawn to methods of preparing engineered antibodies by 
                 substituting at least one amino ad residue with a histidine residue.

 Group II, claim 43-44, drawn to engineered antibody, wherein at least one amino acid in the  
                 CDRs of the engineered antibody is a histidine residue.

     The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 

     The instant claims lack unity of invention by not providing a contribution over the prior art teachings of the Written Opinion of the International Searching Authority of PCT/EP2018/062179 (05/16/2019) (1449; #4) (see entire document).
        See Box No. V Reasoned Statement, Non-Establishment of Opinion, Reasoned statement with regard to novelty, inventive step or industrial applicability; citations and explanation supported such statement.   

    Therefore, the claimed methods of preparing engineered antibody and engineered antibodies does not provide a special technical feature that is a contribution over the prior art. 

5.  The examiner has required restriction between product and process claims with respect to Groups I and III. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.

     In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

6.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-10

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
August 18, 2022